Case: 20-40713     Document: 00516543192         Page: 1     Date Filed: 11/14/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                         November 14, 2022
                                  No. 20-40713                              Lyle W. Cayce
                                Summary Calendar                                 Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mohamed Ibrahim Ahmed,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 1:17-CR-151-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Mohamed Ibrahim Ahmed appeals his jury trial convictions and total
   300-month sentence for attempting to provide material support or resources
   to designated foreign terrorist organizations, in violation of 18 U.S.C.
   § 2339B(a)(1), and making false statements involving international terrorism


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40713      Document: 00516543192           Page: 2    Date Filed: 11/14/2022




                                     No. 20-40713


   to federal officers, in violation of 18 U.S.C. § 1001(a). Ahmed argues that the
   district court erred in granting the Government’s motion in limine and
   admitting evidence of (1) his prior 2012 terrorism convictions, (2) his prior
   participation in a terrorist training camp, and (3) his prior criminal activity
   for a terrorist network in Sweden, asserting that none of the evidence was
   intrinsic or admissible as extrinsic evidence pursuant to Federal Rule of
   Evidence 404(b).
          Ahmed preserved his claims by objecting to admission of the evidence
   before trial; accordingly review of the district court’s evidentiary rulings is
   for an abuse of discretion. United States v. Smith, 804 F.3d 724, 735 (5th Cir.
   2015). We apply an abuse of discretion standard when the district court
   admits intrinsic evidence. United States v. Lucas, 849 F.3d 638, 642-643 (5th
   Cir. 2017). However, we apply a “heightened” version of that standard when
   the district court admits extrinsic evidence under Rule 404(b) because the
   evidence in a criminal trial “must be strictly relevant to the particular offense
   charged.” Smith, 804 F.3d at 735 (internal quotation marks and citation
   omitted).
          Ahmed specifically argues that evidence of his participation in a
   terrorist training camp in 1997 was too remote in time to be intrinsic evidence
   and was not admissible pursuant to Rule 404(b) because the evidence was too
   remote and did not go to intent. Ahmed does not point out any case law citing
   time as a relevant factor when considering whether evidence is intrinsic.
   Moreover, the record reveals that the training camp evidence was intrinsic
   because it was “necessary preliminary” evidence, United States v. Lugo-
   Lopez, 833 F.3d 453, 460 (5th Cir. 2016) (internal quotation marks and
   citation omitted), or “necessary to complete the story of” the charged
   offenses, United States v. Gonzalez, 328 F.3d 755, 759 (5th Cir. 2003) (internal
   quotation marks and citation omitted) (concluding that prior arrests were
   admissible to show that a drug defendant made false exculpatory statements




                                          2
Case: 20-40713      Document: 00516543192          Page: 3    Date Filed: 11/14/2022




                                    No. 20-40713


   relevant to knowledge). Namely, the evidence demonstrated that Ahmed
   was familiar with the ideological roots of ISIS, supported its objectives,
   sought to further those objectives by attempting to train and recruit other
   inmates, and had at least some knowledge of bomb-making.
          In addition, the training camp evidence was relevant to establish that
   Ahmed had knowledge which was essential to prove the elements of the
   charged offenses. See FED. R. EVID. 404(b). The training camp evidence
   tended to make Ahmed’s knowledge of terrorist activities and bomb-making
   more probable. See United States v. Kinchen, 729 F.3d 466, 472 (5th Cir.
   2013). Accordingly, the training camp evidence passes the first step of the
   two-step test outlined in United States v. Beechum, 582 F.2d 898, 911 (5th Cir.
   1978)(en banc), which states that the evidence (1) must be relevant to a non-
   character issue, and (2) “must possess probative value that is not
   substantially outweighed by its undue prejudice” under Federal Rule of
   Evidence 403.
          As Ahmed asserts, under the second step of the Beechum analysis, the
   remoteness of the evidence in time militates in favor of exclusion. See
   Kinchen, 729 F.3d at 473. However, the other factors militate in favor of
   inclusion. First, the evidence was consequential for the Government to
   prove knowledge and corroborate the testimony of witnesses whose
   credibility Ahmed challenged. See United States v. Juarez, 866 F.3d 622, 627
   (5th Cir. 2017) (noting that extrinsic evidence was “highly persuasive in
   corroborating” drug dealer’s testimony).         Second, there were major
   similarities between the skills learned at the training camp and the offenses
   charged. See Kinchen, 729 F.3d at 473; Beechum, 582 F.2d at 915. Third, the
   district court provided a sufficient limiting instruction. See Kinchen, 729 F.3d
   at 473. Fourth, regarding the overall prejudice of the contested evidence, the
   evidence (1) did not provide facts that were more gruesome than the facts of
   the charged offenses; (2) was not “greater in magnitude” than the charged



                                          3
Case: 20-40713     Document: 00516543192           Page: 4   Date Filed: 11/14/2022




                                    No. 20-40713


   offenses; and (3) did not “occupy more of the jury’s time” than the other
   evidence. Juarez, 866 F.3d at 629 (internal quotation marks and citation
   omitted). Although the lengthy time gap is problematic, we have rejected
   challenges to similarly dated evidence when the other factors supported
   admission. See United States v. Hernandez-Guevara, 162 F.3d 863, 873 (5th
   Cir. 1998) (noting that earlier conviction “was nearly eighteen years old”);
   United States v. Chavez, 119 F.3d 342, 346 (5th Cir. 1997) (noting that
   “temporal remoteness” is not a “per se bar” under Rule 404(b)).
          Regarding his prior alleged criminal activity for a terrorist network in
   Sweden, Ahmed argues that the evidence served only to scare the jury and
   was highly prejudicial, asserting that the evidence was not intrinsic because
   the alleged crimes were not clearly intertwined with the instant offenses of
   conviction and was not admissible extrinsic evidence because it was not
   relevant. Ahmed’s long association with the Swedish terror network and his
   continued participation in the group’s criminal activities demonstrated that,
   as the district court concluded, he had a “conduit” through which he could
   funnel would-be recruits into terrorist organizations; thus, making the
   evidence intrinsic because it “completes the story of the crime by providing
   the context of events,” United States v. Walters, 351 F.3d 159, 166 n.2 (5th
   Cir. 2003). See United States v. Coleman, 78 F.3d 154, 156 (5th Cir. 1996)
   (noting that intrinsic evidence was “admissible to complete the story of the
   crime by proving the immediate context of events in time and place”); United
   States v. Royal, 972 F.2d 643, 647 (5th Cir. 1992) (noting that intrinsic
   evidence is admissible to allow the jury to “evaluate all the circumstances
   under which the defendant acted” (internal quotation marks and citation
   omitted)).
         The criminal activity evidence was also admissible under Rule 404(b)
   because it was relevant to establish that Ahmed had the intent, knowledge,
   and motive, among other things, to commit the offenses as charged. See FED.



                                         4
Case: 20-40713     Document: 00516543192           Page: 5   Date Filed: 11/14/2022




                                    No. 20-40713


   R. EVID. 404(b). The evidence tended to make Ahmed’s recruitment efforts
   more plausible. See Kinchen, 729 F.3d at 472. Accordingly, the criminal
   activity evidence passes the first step of the Beechum analysis. See id.
   Regarding the second step of the Beechum analysis, the evidence was needed
   for the Government to corroborate other testimony. See Juarez, 866 F.3d at
   627.   The Government acknowledges that the financial crimes were
   dissimilar from the offenses charged. Where the extrinsic and charged
   offenses are not similar, “except for the common element of intent, the
   extrinsic offense may have little probative value to counterbalance the
   inherent prejudice of this type of evidence.” Beechum, 582 F.2d at 915. Still,
   although “the probative value of the extrinsic offense correlates positively
   with its likeness to the offense charged,” elemental “equivalence” is “not
   required.” Id. Moreover, it is within “the sound discretion” of the district
   court to determine whether the probative value of evidence is substantially
   outweighed by “its undue prejudice.” Id.
          The criminal activity evidence was not too remote in time, as the facts
   predated the charged offenses by approximately six years. See United States
   v. Dudley, 562 F.2d 965, 966 (5th Cir. 1977) (noting that six-year-old offense
   was not too remote in time).        In addition, the district court gave an
   appropriate limiting instruction.     Also, the evidence was not unduly
   prejudicial to Ahmed because the extrinsic crimes were not more violent than
   the charged offenses such that they would evoke juror emotion and the
   evidence occupied a relatively miniscule amount of the jury’s time. See
   Juarez, 866 F.3d at 629-30. The Beechum factors militate in favor of
   inclusion.
          Regarding evidence of his 2012 terrorism convictions, Ahmed asserts
   that the evidence was not intrinsic because his prior convictions had nothing
   to do with the instant offenses of conviction. He further asserts that the
   evidence was not admissible pursuant to Rule 404(b) because there is no



                                         5
Case: 20-40713      Document: 00516543192           Page: 6     Date Filed: 11/14/2022




                                     No. 20-40713


   direct relationship between his prior convictions and the alleged criminal
   conduct in the instant case. As the district court concluded, evidence of
   Ahmed’s 2012 terrorism convictions was intrinsic because it was intertwined
   with the instant terrorism charge and helped tell the story of why Ahmed was
   imprisoned in the United States, why he wanted to bomb the Brooklyn
   detention center, how he obtained a terrorism training manual, why he
   wanted to help ISIS members travel to the United States, and why he
   attempted to recruit and train new members of the terrorist organization. See
   Gonzalez, 328 F.3d at 759.
          In the alternative, the evidence was admissible as extrinsic evidence
   because it provided knowledge, intent, and motive for Ahmed’s recruitment
   efforts and his desire to bomb the detention center. See FED. R. EVID.
   404(b)(2); Smith, 804 F.3d at 735. As to the second step of the Beechum
   analysis, the Government had sufficient need of the evidence because it
   corroborated contested testimony. See Juarez, 866 F.3d at 627. Also,
   Ahmed’s prior conviction for conspiracy to provide material support to a
   terrorist organization was similar to the charges as alleged in Count One. See
   Kinchen, 729 F.3d at 473. Moreover, the prior convictions were not too
   remote in time, as Ahmed committed the offenses in 2009. See id. In
   addition, the district court gave a sufficient limiting instruction. See id. Also,
   the evidence was not unduly prejudicial. See Juarez, 866 F.3d at 629-30.
   Admitting the evidence did not reveal any facts that were more violent than
   the facts of the offenses charged, nor was the evidence more likely to inflame
   the jury. See Juarez, 866 F.3d at 629-30.
          Ahmed has not demonstrated that the district court abused its
   discretion in admitting any of the challenged evidence as intrinsic evidence.
   See Lucas, 849 F.3d at 642-43. He also has not demonstrated that the district
   court committed a prejudicial abuse of discretion in alternatively concluding
   that the evidence also was admissible pursuant to Rule 404(b) as extrinsic



                                           6
Case: 20-40713     Document: 00516543192           Page: 7   Date Filed: 11/14/2022




                                    No. 20-40713


   evidence. See United States v. Williams, 620 F.3d 483, 491 (5th Cir. 2010).
   Furthermore, even if the district court had committed error in admitting the
   challenged evidence, because there is “ample other evidence” of guilt, any
   error was harmless beyond a reasonable doubt, and Ahmed’s substantial
   rights were not affected. United States v. McCall, 553 F.3d 821, 827, 829 (5th
   Cir. 2008). Accordingly, the judgment of the district court is AFFIRMED.




                                         7